Citation Nr: 0428888	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for brain 
cancer status post resection of a tumor.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for PTSD and brain cancer status post resection of a tumor.

Entitlement to service connection for PTSD was previously 
denied by the RO in December 1982 and June 1994 rating 
decisions.  Similarly, entitlement to service connection for 
brain cancer status post resection of a tumor was previously 
denied by the RO in a June 1994 rating decision.  These 
decisions became final when not appealed.  38 U.S.C.A. § 7105 
(West 2002).  Thus, regardless of any RO action, the current 
claims may be considered on the merits only if new and 
material evidence has been submitted since the final June 
1994 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

On appeal the veteran has raised the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
blindness secondary to a brain tumor resection.  The 
appellant alleges his blindness would not have occurred if VA 
physicians had not unduly delayed surgery.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.

FINDINGS OF FACT

1.  In a June 1994 rating decision, entitlement to service 
connection for brain cancer status post resection of a tumor 
was denied.  The veteran was provided notice of the denial 
and did not thereafter appeal.

2.  The evidence received since the June 1994 RO decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for brain cancer status 
post resection of a tumor.


CONCLUSION OF LAW

Since a June 1994 rating decision the veteran has submitted 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for brain cancer status 
post resection of a tumor.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his brain cancer was caused by his 
exposure to herbicides while serving in the Republic of 
Vietnam.  In the June 1994 rating decision, service 
connection was denied for brain cancer, status post tumor 
resection, because pineal cancer was not shown to be related 
to his military service, including his Vietnam service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's June 1994 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the final 
denial.  In this regard, this evidence includes, for the 
first time, medical opinion evidence from Dr. M.J. O'Connell 
that the veteran's brain cancer was a soft tissue sarcoma.  
The provisions of 38 C.F.R. §§ 3.307 and 3.309 (2003) provide 
a presumption of service incurrence for claimants who 
serviced in Vietnam, and who subsequently develop a soft 
tissue sarcoma.  This evidence is so significant that it must 
be considered to fairly address the merits of the claim.  
Hence, the Board finds that the additional evidence is new 
and material.  38 C.F.R. § 3.156(a).  The claim of 
entitlement to service connection for brain cancer status 
post resection of a tumor is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

As to the application of the Veterans Claims Assistance Act 
of 2000, to the extent indicated the decision constitutes a 
complete grant of the maximum benefit allowable by law or 
regulation.  Therefore, the Board finds that a discussion of 
the Veterans Claims Assistance Act of 2000 and the effect it 
had as to whether the appellant's claim should be reopened.


ORDER

The claim of entitlement to service connection for brain 
cancer status post resection of a tumor is reopened.

REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
brain cancer status post resection of a tumor, given the 
state of the law and evidence as discussed below, the Board 
finds that the underlying claim, as well as the application 
to reopen a claim of entitlement to service connection for 
PTSD, must be remanded for further evidentiary development 
before the merits may be addressed.

As to the PTSD claim, the RO has neither provided the 
claimant notice of the definition of new and material found 
at 38 C.F.R. § 3.156 (2001), nor issued a supplemental 
statement of the case that addresses all the pertinent 
evidence submitted in support of this claim since the 
issuance of the July 1996 statement of the case.  Therefore, 
a remand is required.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. § 19.31 (2003).

The Board further notes that, the RO, after receiving the 
veteran's March and August 1994 stressor statements as well 
as a partial copy of his service personnel records, provided 
a very brief summary of these stressors to the U.S. Army and 
Joint Services Environmental Support Group (ESG) (now known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)).  

In April 1995, the ESG replied that, given the information 
provided them, the veteran stressors could not be verified.  
The ESG did provide the RO with Operational Reports-Lessons 
Learned for the 610th Maintenance Battalion, the higher 
headquarters for the claimant's unit while in Vietnam.  These 
records do not verify the appellant's stressors.  

The Board notes that the ESG reported that there were 
inconsistencies between the veteran's DD 214 which list his 
occupational specialty as 11B (infantry) and the appellant's 
Form 20 and unit Morning Reports which list his occupational 
specialty as 57A (laundry worker).  In light of these 
inconsistencies, the RO should attempt to reconcile the two 
conflicting reports by contacting the National Personnel 
Records Center (NPRC) and requesting a certified copy of his 
original DD 214 as well as a certified copy of his original 
service personnel records.  In light of ESG's suggestions, 
additional morning reports for the veteran's unit should be 
secured for review in order to determine the appellant's 
duties in Vietnam.  Thereafter, using the additional 
information found in these records, the additional facts 
provided in July and December 2002 stressor statements, 
findings from a May 2000 PTSD assessment, and his May 2000 
hearing testimony, the RO should provide USASCRUR with a 
detailed account of all asserted stressors and ask whether 
they can be verified.  

As to both the application to reopen a claim of entitlement 
to service connection for PTSD and entitlement to service 
connection for brain cancer a remand is also required 
because, while 38 U.S.C.A. § 5103A(b) (West 2002) requires VA 
to obtain and associate with the record all adequately 
identified records, the record does not show that the RO 
obtained and associated with the claims files the medical 
records generated in connection with the veteran's disability 
award from the Social Security Administration.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
appellant of the specific evidence needed 
to substantiate the application to reopen 
the claim of entitlement to service 
connection for PTSD, and for service 
connection for brain cancer, status post 
tumor resection.  Specifically, any 
notice provided must (1) notify the 
claimant of the information and specific 
evidence not of record that is necessary 
to substantiate the claims; (2) notify 
him of the information and specific 
evidence that VA will seek to provide; 
(3) notify him of the information and 
specific evidence he is expected to 
provide; and (4) request he provide any 
pertinent evidence in his possession.  
The appellant should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should notify the veteran 
that, while VA attempted to contact Dr. 
Karen Kovacic using the address provided 
in the July 2002 authorization, that 
request was returned as undeliverable.  
Accordingly, his claim will be decided 
without these records unless he provides 
a new authorization with a correct 
address or he personally obtains and the 
records and files them with the RO.

3.  The RO should obtain from the Social 
Security Administration (SSA) the medical 
records pertinent to the appellant's 
claim for disability benefits and all 
subsequent medical records generated in 
connection with his continued entitlement 
to SSA disability benefits.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should ask the veteran to 
provide additional details regarding his 
in-service stressors including, for each 
stressor, the date, his unit of 
assignment at that time, the full names 
of all witnesses and/or casualties, and 
the unit of assignment of all witnesses 
and/or casualties.

5.  The RO should contact NPRC and 
request certified copies of the veteran's 
DD 214 and service personnel records.  
Further, the RO should contact the 
National Achieves and Records 
Administration, Attn: 
NCPMA--0, 9700 Page Blvd., St. Louis, 
Missouri 63132, and request morning 
reports which would show the appellant's 
duties while in Vietnam.  The Board is 
particularly interested in attempting to 
reconcile the veteran's DD Form 214 which 
indicates that he served as an 
infantryman in Vietnam with his personnel 
records which show occupational duties as 
a laundry worker.  Army liaison officials 
at the NPRC and/or NARA should 
definitively state whether the appellant 
ever served as an infantryman in Vietnam.

6.  The RO should provide the above 
information along with the details 
provided in his earlier stressor 
statements (see statements in support of 
claim received by the RO in March 1994, 
August 1994, July 2002, and December 2002 
as well as the May 2000 PTSD assessment 
and the May 2000 personal hearing 
testimony) to USASCRUR and request that 
they undertake a search to verify any of 
the stressors.  If the search yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

7.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for PTSD 
and/or brain cancer since his June 1970 
separation from military service.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including any outstanding 
records on file with Maurice J. 
O'Connell, M.D., Community Care, and the 
Albany VA Medical Center.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

8.  The RO should ensure that the 
development requested above has been 
completed in complete compliance with the 
directives of this REMAND.  If not, the 
RO must implement corrective procedures 
at once.

9.  Following any other appropriate 
development, to include the issuance of a 
full, complete, and accurate VCAA notice, 
the RO should issue a new rating 
decision, and readjudicate the PTSD claim 
under 38 C.F.R. § 3.156 (2001), and 
readjudicate the brain cancer claim on 
the merits.  If any benefit sought on 
appeal remains denied, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



